DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-19 (claim 11 being inadvertently omitted from the claim listing of this Group as correctly surmised by applicant), and the species (i) a salivary gland-specific promoter, (ii) a tetracycline transactivator (tTA), (iii) a heat-inducible promoter, (iv) a tet operator (tetO) tTA, (v) a platelet derived growth factor B (PDGF-B) and (vi) Lucilia sericata in the reply filed on 30 October 2020 is acknowledged. Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 October 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linger et al. (“Linger”; BMC Biotechnol. 2016, 16:30; see applicant’s IDS of 7 November 2018). 
Claims 1-3 recite a recombinant nucleic acid construct comprising, 5’ to 3’, a promoter operably linked to polynucleotide encoding a transcription factor, wherein the promoter and the transcription factor are functional in an insect cell, wherein the elected promoter is a salivary gland-specific promoter, and wherein the elected transcription factor is a tetracycline transactivator (tTA).
Claims 4-9 recite a recombinant nucleic acid construct comprising, 5’ to 3’, an enhancer-promoter operably linked to a polynucleotide encoding an antimicrobial peptide and/or a mammalian growth factor, wherein the enhancer-promoter is functional in an insect cell and comprises an enhancer sequence comprising at least two copies of a binding site of a transcription factor operably linked to a core promoter, wherein the polynucleotide is operably linked at its 5’ end to a polynucleotide encoding a signal peptide, wherein the signal peptide is MKSFLLVLFAFLAVFAFVQA (SEQ ID NO:1) or is a signal peptide from p300. The elected promoter is a heat-inducible promoter, and the elected binding site may bind a tet operator (tetO) for tTA. The elected mammalian growth factor is a platelet derived growth factor B (PDGF-B).
Claims 10-18 combine these vectors into a transgenic maggot excreting PDGF-B, and claim 19 recites a transgenic maggot excreting same.
Lucilia sericata maggot expressing human PDGF-B using a heat inducible promoter, as well as from a tetracycline-inducible system. See abstract.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinden et al. (“Swale”; U.S. Pre-Grant Publication Number 2019/0320655).
The invention of claims 1-3 is discussed above. 
Swale teaches expression of the GAL4-UAS transcription factor system “only in the salivary glands.” See paragraph [0084]. Swale thus anticipates claims 1-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerovsky et al. (“Cerovsky”; Cell Mol. Life Sci. 2010, 67(3)455-466; applicant’s IDS) in view of Li et al. (“Li”; Insect Biochem. Mol. Biol. 2014, 51:80–8; applicant’s IDS) and Sze et al. (“Sze”; Insect Mol. Bio. 2012, 21(2) 205-221; applicant’s IDS). 

Cerovsky teaches that Lucilia sericata is commonly used for maggot therapy. Cerovsky teaches that L. sericata express in their saliva a defensin designated lucifensin, which they isolated and sequenced. Cerovsky teaches that lucifensin it is the antimicrobial factor included in the secretions of L. sericata that is believed to be effective against pathogenic elements of wound microbes. Cerovsky does not teach placing this antimicrobial peptide under the control of a tetracycline-responsive system, or its linkage with a signal peptide designed to promote its excretion.
Li teaches a tetracycline-responsive system that corresponds to the instantly recited tTA/TetO expression system that is effective in regulating the expression of transgenes in L. sericata, wherein tTA is expressed from a constitutive promoter, and is TetO responsive.
Neither Cerovsky nor Li teaches the use of a signal peptide such as SEQ ID NO: 1 or p300 for secretion/excretion of the linked gene. However, Sze teaches that p300, which comprises SEQ ID NO: 1 is a signal peptide that triggers secretion of polypeptides from L. sericata salivary glands.
It would have been obvious to one of ordinary skill in the art to transgenically modify L. sericata to control the expression of lucifensin via an inducible system such as the tTA/TetO expression system in the salivary gland of L. sericata maggots. Cerovsky teaches that maggot therapy is believed to involve the excretion of lucifensin from salivary glands of maggots, and accordingly, one of ordinary skill in the art would have considered there to be sufficient reason to try to control its expression using the tetracycline-responsive system of Li in order to optimize the therapeutic efficacy of maggot therapy. One of ordinary skill in the art would have been motivated to use of the signal peptide of Sze in order to maximize excretion of the therapeutic defensing. Since all the necessary nucleic acid constructs are either expressly taught by Li, or could be obtained using standard molecular biology protocols in view of the teachings of Cerovsky, Sze and Li, and since methods of genetically manipulating insects in the manner claimed are well-known as evidenced by at least Li, one of ordinary skill in the art would have had a reasonable expectation of success in making and using the claimed invention. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633